Title: From Benjamin Franklin to Benjamin Rush, 26 December 1783
From: Franklin, Benjamin
To: Rush, Benjamin


          
            Dear Sir,
            Passy, near Paris, Dec. 26, 1783.
          
          I do not know who is at present secretary of our philosophical society, and therefore I address to you, who read French, a book lately published here, which gives an account of one of

the most extraordinary discoveries that this age has produced, by which men are enabled to rise in the air, and travel with the wind. Having been an eye witness twice of this amazing experiment, I thought it my duty to communicate to the society as early as possible the best account that has been published of it, which I now beg leave to do through you, who can easily make an extract and translation of the most material parts for the satisfaction of the society. Never surely was a philosophical experiment so magnificently attended as the last, of which I enclose a print that well represents it. All Paris was out to see it, and all the inhabitants of the neighbouring towns, so that there could hardly be less than half a million of spectators. The flight of these two philosophers, messieurs Charles and Robert, was considerably farther than the distance between Dover and Calais.
          I intend the society a considerable and valuable present of books, such as are proper to promote the ends of their institution. The French Encyclopedie, is among them.— Be pleased to assure the society of my respects, and believe me to be, with sincere regard, Dear Sir, Your most obedient, humble servant,
          
            B. Franklin
          
        